Citation Nr: 0305766	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  02-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for rheumatic 
heart disease.

(The issue of entitlement to service connection for rheumatic 
heart disease will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Byron C. Rhodes, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from June 1967 to 
October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefit sought on 
appeal.  The Board notes that, in the April 2002 statement of 
the case, the RO reopened the previously denied claim, but 
denied the claim on the merits.  The Board also notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that, in a matter such as this, the Board 
has a legal duty to consider the issue of whether new and 
material evidence has been submitted to reopen the claim, 
regardless of the RO's actions.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Therefore, the issue currently before 
the Board is whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for rheumatic heart disease, as further discussed 
below.

Additionally, pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board is undertaking additional 
development with respect to the issue of service connection 
for rheumatic heart disease, as the Board has reopened the 
claim below.  When the Board completes the required 
development, it will notify the veteran as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In a February 1982 rating decision, the veteran was 
originally denied his claim of entitlement to service 
connection for rheumatic heart disease.  He was informed of 
this decision and of his appellate rights in March 1982.  The 
veteran did not file a timely appeal with respect to this 
issue.

3.  In a July 1998 rating decision and a March 1999 Hearing 
Officer decision, the RO declined to reopen the previously 
denied claim.  The veteran was notified of these decision in 
August 1998 and March 1999, respectively.  He did not file a 
timely appeal with respect to either denial.  The decisions 
are final.

4.  The evidence associated with the claims file since the 
March 1999 Hearing Officer decision is, either by itself or 
in connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for 
rheumatic heart disease. 


CONCLUSIONS OF LAW

1.  The unappealed March 1999 Hearing Officer decision, which 
declined to reopen the previously denied claim of service 
connection for rheumatic heart disease, is final.  38 
U.S.C.A. § 7105 (West Supp. 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2002).

2.  The evidence received since the March 1999 Hearing 
Officer decision is new and material, and the claim of 
service connection for rheumatic heart disease is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a) 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Besides eliminating the requirement 
that a claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which was made effective 
August 29, 2001.  While the VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA to 
obtain an additional medical examination or opinion, special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000 allowing such development 
only if new and material evidence is presented or secured, 
given that the claim was previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim to reopen the previously denied claim of 
service connection for rheumatic heart disease was received 
prior to that date (per a VA form 21-4138 (Statement in 
Support of Claim) received in February 2001), those 
regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for rheumatic heart 
diseases.  The RO has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the veteran was 
advised by the RO of the information required to substantiate 
the claim on appeal.  In this regard, the Board notes that 
collectively, via a May 2001 RO letter, the December 2001 
rating decision, and the April 2002 statement of the case, 
the appellant was provided with information regarding the 
evidence needed to substantiate his claim.  He was informed 
of the need to submit new and material evidence sufficient to 
reopen the previously denied claim, including evidence of a 
nexus/aggravation between the claimed disorder and his 
service.  The appellant was also given the opportunity to 
identify additional relevant evidence that may substantiate 
the claim, including via a November 2002 RO letter and during 
the December 2002 video conference hearing before the 
undersigned Veterans Law Judge.  The Board is not aware of 
the existence of additional relevant evidence in connection 
with the claim on appeal.  Finally, although the veteran has 
not been provided with specific information concerning the 
VCAA, the present appeal is in compliance with the 
requirements of the new law, as discussed above.  Under these 
circumstances, VA has done everything reasonably possible to 
assist the veteran, and a remand would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a 
February 1982 rating decision, the veteran was originally 
denied his claim of entitlement to service connection for 
rheumatic heart disease.  He was informed of this decision 
and of his appellate rights in March 1982, but he did not 
file a timely appeal with respect to this issue.  
Subsequently, in a July 1998 rating decision and a March 1999 
Hearing Officer decision, the RO declined to reopen the 
previously denied claim.  The veteran was notified of these 
decisions in August 1998 and March 1999, respectively.  He 
did not file a timely appeal with respect to either denial.  
The March 1999 Hearing Officer decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2002).

As previously noted, a claim based on the same factual basis 
may not be considered.  See 38 C.F.R. § 20.1103 (2002).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claim was filed prior 
to August 29, 2001.

In this case, the evidence submitted since the March 1999 
Hearing Officer decision includes treatment records from the 
Little Rock and Chicago VA Medical Centers dated from 1998 to 
2001 describing the treatment the veteran has received over 
time for various health problems, including heart problems.  
Additionally, an October 2000 statement from M. Silbert, 
D.C., indicates that the veteran was treated in 1997 and 1998 
for neck and back problems seemingly related to a 1967 injury 
in service.  At that time the veteran also had shortness of 
breath, which may have been related to heart problems that 
started from the same injury.  In Dr. Silbert's opinion, it 
was not only possible, but probable that the cause of many of 
the veteran's problems, especially his heart, started with 
the mentioned injury.

Furthermore, a November 2000 joint statement from a VA 
advanced practice nurse and a doctor indicates that the 
veteran was their patient.  The veteran was noted to have a 
history of rheumatic fever during childhood and now has 
mitral valve disease, which may have been aggravated by the 
strenuous activities required of an individual during basic 
training.  Such opinions were essentially confirmed by a 
subsequent January 2002 statement from the same VA health 
care providers. 

Lastly, during a December 2002 video conference hearing, the 
veteran testified that he had rheumatic heart disease prior 
to service, which was aggravated due to the rigors of 
service.

Upon a review of the evidence, the Board finds that the 
evidence submitted after the March 1999 Hearing Officer 
decision is new evidence which is not redundant or cumulative 
of other evidence previously considered.  As well, the Board 
finds that the new evidence is material to the issue under 
consideration.  Specifically, the Board finds that the 
October 2000 statement from Dr. Silbert, and the November 
2000 and January 2002 statements from VA health care 
providers tend to indicate that the veteran sustained a 
permanent increase in severity of a preexisting heart 
condition during active service.  Therefore, the additional 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  
Accordingly, the appellant's claim of service connection for 
rheumatic heart disease is reopened, and the appeal is 
granted, to that extent only.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  However, the evidence presented thus far does not 
warrant a grant of service connection, and in light of the 
VCAA of 2000, further development of the case is necessary 
prior to final adjudication.  Specifically, as noted above, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)), the 
Board is undertaking additional development on the issue of 
service connection for rheumatic heart disease.  When the 
Board completes the required development, it will notify the 
appellant as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


ORDER

New and material evidence having been submitted, the claim of 
service connection for rheumatic heart disease is reopened; 
the appeal is granted to this extent only.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

